department of the treasury u internal_revenue_service tax exempt ando government entities division uil index washington d c contact person identification_number telephone number set p-te2z legend o j o i l q d i i - z l v l o l t y a o o h i w u dear this responds to a letter from m’s authorized representatives who have requested rulings under sec_501 and sec_512 of the internal_revenue_code on m's behalf facts the information submitted indicates that m a non-profit organization is recognized as exempt from federal_income_tax as a business league within the meaning of sec_501 of the code m has more than x member institutions from many countries membership in m is open to institutions and entities involved in the b industry as part of its tax-exempt purposes m seeks to promote practices conducive to the efficient conduct of the business of its members in b including the development and maintenance of standard documentation for b and sound f management practices to inform its members of legislative and administrative developments affecting b and to create a forum for the discussion of issues of relevance to participants in b transactions m works with other organizations to amend statutory law to achieve a greater recognition of the enforceability of early termination and c provisions of contractual arrangements m also provides information and guidance to foreign bodies and national authorities with responsibility for financial activity on how to reform existing legal structures to eliminate obstacles to the effective use of collateral in contractual arrangements m has published various standard agreements and sets of definitions for use in documenting b transactions m’s master agreements have been used by many dealers and end users of b around the world to facilitate cross-product e and to document their transactions the master agreements allow two parties to document a wide variety of privately negotiated b transactions under a single contract the master agreements permit the designation of an early termination_date of all transactions under a single agreement following the occurrence of an event of default after the occurrence of an event of default by one party and the early termination of a master agreement by the other party that master agreement provides for the other party to calculate a single lump sum amount reflecting the then positive or negative values of all transactions documented under that master agreement this calculation of a single lump sum amount is commonly referred to as c m has sought advice from leading law firms in various jurisdictions around the world concerning the enforceability of c in bankruptcy for several reasons first it is necessary to know whether c is enforceable in bankruptcy in order to appropriately measure and manage f second in order for banks acting as b dealers to maintain capital against their b positions with individual counterparties on a net rather than a gross basis regulators in the united_states and other major jurisdictions require that banks have available legal opinions addressing the enforceability of cin bankruptcy those regulators also require that the c opinions d be updated annually m commissions the requisite d on behalf of its members the d cover c laws in jurisdictions and bilateral and multibranch transactions in jurisdictions where dealers and end users contract substantial amounts of b business these d enable m's members to reduce their f and the capital required to support their businesses m is the only organization providing d to entities regularly engaging in b transactions m and n an unaffiliated limited_liability partnership formed p in order to make use of and deliver an on-line legal information service known as q to m's members m entered into the transaction in order to promote its tax-exempt purposes in a more simple and efficient manner m has a percent interest in p's net_income and net losses qis an exclusive on-line legal information service and software product that extracts specific and limited data from and provides access to the d legal memoranda on several jurisdictions and a library compilation of relevant c legislation the data extracts identify key issues for regulatory capital and f management purposes enable the user to determine quickly and efficiently whether the relevant country covered by the d permits gc and refer the user to specific locations in the d for detailed answers q does not provide the user with legal advice on the laws of the jurisdiction covered by the d q and annual updates of q are available only to m's members through the use of a password- protected website maintained by m on behalf of p members subscribing to q are charged an annual access fee based upon the type of membership in m rather than the frequency of use of or benefit received from q all subscribing members receive the same access to q regardless of the amount of the access fee paid m will continue to provide the d and the annual updates to all of its members only through a password-protected portion of its own website n is permitted to develop and sell software outside of p tailored to the specifications of individual members of m and non-members based upon e advice obtained by them and addressing e issues in jurisdictions not covered by m's d a management committee consisting of two members appointed by m and two members appointed by n manages the day-to-day business affairs of p determinations of the management committee require the unanimous consent of the committee members the management committee has appointed an individual employed by an affiliate of n to serve as the chief operating officer to conduct the business of p but p will bear only percent of his salary and all related costs not to exceed dollar_figure annually p has also agreed to pay the salary and related costs of any employee of m or n spends substantially_all of his or her time marketing q at the request of the management committee m anticipates that such employee if any will spend no more than percent of his or her time on p activities otherwise neither m nor n will be charging p for the time of its officers partners or employees devoted to p's business activities or its affiliates if that employee all voting and other rulings requested the following rulings have been requested m's share of net_revenues from p will not be characterized as unrelated_business_taxable_income under sec_512 of the code m's share of net_revenues from p will not jeopardize m's tax-exempt status under sec_501 of the code ’ law sec_501 of the code exempts from federal income_taxation organizations described in sec_501 sec_501 of the code describes business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 of the code provides that the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain deductions which are directly connected with the carrying on of such trade_or_business both subject_to certain modifications sec_512 of the code requires a tax-exempt_organization with a partnership_interest in a partnership regularly carrying on an unrelated_trade_or_business to include its share of the partnership’s gross_income and related deductions arising from such unrelated_trade_or_business in computing its unrelated_business_taxable_income 200500uz9 sec_1_513-1 of the income_tax regulations provides that a tax-exempt organization's gross_income subject_to tax under sec_511 is includible in the organization's computation of unrelated_business_taxable_income if the income is derived from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions sec_1_501_c_6_-1 of the regulations states that a business league within the meaning of sec_501 of the code is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage ina regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons revrul_66_338 1966_2_cb_226 describes an organization formed to promote the interests of a particular retail trade by advising members on their individual business problems the organization's field representatives not only advise the members on improvements to the stores but also inform them about office and store supplies fixtures and display accessories and merchandising and electronic services available to its members at low prices the ruling finds that the organization provides individual members with an economy and convenience in the conduct of their individual businesses by making the supplies and services available at a cheaper price than what the members would pay if they obtained the supplies and services on their own therefore the activities constitute particular services to individual members as distinguished from activities aimed at improving the business conditions of the trade as a whole revrul_67_182 1967_1_cb_141 describes a nonprofit organization formed to establish and maintain a private library of electric logs maps oil publications and oil information services for its members’ use and as an aid in their oil exploration businesses the material for the library is furnished by the members membership in the organization is limited to a small_group the ruling finds that the organization is making specialized information available to its members on a cooperative basis this serves as a convenience and economy in the conduct of their businesses operation of the library is an activity which constitutes the performance of particular services for individual persons furthermore since membership is limited and the facilities of the organization are made available only to participating members the organization's activities are not aimed at the improvement of business conditions in the industry as a whole accordingly the ruling holds that the organization does not qualify for exemption under sec_501 of the code revrul_69_106 1969_1_cb_153 describes a nonprofit organization formed and operated by a group of manufacturers to carry on research_and_development projects of common interest to their industry a committee of the membership agrees on what projects will be undertaken no research is conducted for any particular member all research projects are financed solely by the dues of the members the results of the research are made available only to members although membership in the organization is open to all businesses in the industry on an equal basis not all of the businesses in the industry are members the ruling finds that in order to be exempt under sec_501 of the code a research organization must make the results of its research available to all of the members of an industry since the organization distributes the results of its research only to its members its activities are not aimed at the improvement of business conditions for the entire industry accordingly the ruling holds that the organization does not qualify for exemption from federal_income_tax under sec_501 in revrul_73_386 1973_2_cb_191 a nonprofit membership_organization secures and supplies businesses with job injury histories of prospective employees upon request the service is available to member and non-member businesses alike and a charge which was set at an amount calculated to return the organization a profit on the undertaking is made for the service the ruling points out that the services involved go well beyond any mere development and promotion of efficient business practices in respect to a business community as a whole in providing the service in question the organization is furnishing individual members of the business community with a regular commercial-type business service required and utilized in day-to-day operations of the businesses that request the service as such the service is not one that promotes the business interests of the members in common or as a whole but rather is an activity that constitutes the performance of a particular service of a commercial nature for individual businesses and thus constitutes income from unrelated_trade_or_business within the meaning of sec_513 of the code revrul_78_51 1978_1_cb_165 concerns a local bar association that is exempt under sec_501 of the code as one of its activities the association purchases standard legal forms from the state bar association and sells them to its member attorneys at a percent markup on cost these forms are also available to all attorneys through the state bar association the ruling finds that by selling standard legal forms to its members the association is furnishing individual members with a regular commercial service the service does not promote the improvement of business conditions in one or more lines of business and therefore does not contribute importantly to the accomplishment of the association’s exempt functions under sec_501 accordingly the ruling holds that the sale of standard legal forms by the association to its members is unrelated_trade_or_business within the meaning of sec_513 693_f2d_525 5th cir concerned a business league exempt from taxation under sec_501 of the code the league’s membership consists of credit unions in the state of louisiana the league maintained and published a loose-leaf library service of all statutes regulations and other legal materials relating to the operation of a credit_union alternatives to the service were limited and the league made the service available to its members for a fee data processing services and debt collection services through commercial third party providers to its members for a fee based upon the extent of a member's use of the services some members did not subscribe to the data processing and debt collection services because they in addition the league provided either had these services internally or obtained the services from a different commercial provider the court set out a two-step test for determining whether business activities have a substantial relationship to the exempt purposes of an organization under this test an income- producing activity is substantially related to the exempt_function of the organization if the activity is unique to the organization’s tax-exempt purpose and direct benefits flowing from a business league’s activities inure to its members in their capacities as members of the organization the court stated that the publication and maintenance by the league of a loose-leaf library service compiling all the statutes regulations and other legal materials pertinent to the operation of a credit_union would exemplify the sort of service unique to the league’s tax- exempt_function such a service provided to league members for a subscription fee would bear a unique relationship to the league’s purpose of promoting the development of credit unions presumably alternative access to such a service would be limited and its narrow scope would make it singularly useful to member credit unions any business league activity so distinctively oriented toward members seemingly would bear a substantial relationship to its purpose next the court stated that in evaluating the relationship between the activities and purposes of a business league the capacity in which benefits are received by the organization’s members is as important as the unique character of the organization’s activities for a substantial relationship to exist any direct benefits flowing from a business league’s activities must inure to its members in their capacities as members of the organization thus when a business league’s uniquely relevant activities produce inherently group benefits that accrue to its members as members a substantial relationship exists within the meaning of sec_513 of the code finally the court found that the data processing and debt collection services provided a benefit to only participating members and did not promote the common interest of all its members as a result the court affirmed that such activities were not substantially related to the league's tax- exempt purposes 869_f2d_884 sth cir concerned a trade_association that is tax-exempt under sec_501 of the code membership in the association was open to owners of multi-family units and service companies the association regularly developed reviewed and published a landlord manual containing updated information on texas landlord and tenant law not present in other commercially available landlord manuals and standard real_estate lease forms containing comprehensive legal provisions not present in other standard forms the association sold the manual and the forms only to its members and used the materials in its educational and legislative programs the court found the association's development and updates of the manual and forms to be unique in addition the court found that the materials and the association's educational programs and legislative efforts contributed to the standardization of rights and duties under texas landlord- tenant law and the improvement of landlord practices and legislation in texas the court held that the association's activities were substantially related to the association's tax-exempt purposes even though the association charged its members fees for the manual and forms and the fees were in direct proportion to the immediate benefit received from the materials analysis at issue is whether m’s provision of q through p solely to its members is unrelated_trade_or_business or jeopardizes m’s status as an organization described in sec_501 of the code if the activity of providing q is determined to be related to m’s exempt_purpose then the income m receives from p is not income derived from an unrelated_trade_or_business under sec_512 and m’s exemption under sec_501 c is not at risk if m engages in the activity the facts presented show that m obtains d from lawyers in various countries concerning the enforceability of c in bankruptcy such d are updated annually m commissions the d on behalf of its members mis the only organization providing d q will provide on-line access to the d legal memoranda and legislation as well as improved searching capabilities generally gross_income of an exempt_organization subject_to the tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions trade_or_business p is engaged in a trade_or_business within the meaning of sec_1_513-1 of the regulations by selling q to m’s members the d and the status of c legislation in various countries will continue to be available through a password-protected portion of m’s website to members at no additional_charge p offers data extracts and text of the d legal memoranda and legislative updates of various countries for an annual access charge that varies according to the member’s type of membership moreover p will allocate all of its net losses from the sale of q equally between m and n and percent of its net_income to m therefore p can be deemed to be selling q with the intent of generating income for its partners m and n regularly carried on in addition m will continually contribute the right to use the the sale of q will be regularly carried on because p will offer q and updates of q to m’s members on an ongoing basis updated d and related advice it commissions to p n will develop new releases of q software based upon such annual updates and its own information resources p will be offering these new releases of q to m’s members m and n will carry out marketing activities set forth by the management committee at least initially although p will only sell q to m’s members and not to members of the public the marketing and sales activities of p will be of such frequency and continuity that they will be considered to be regularly carried on within the meaning of sec_1_513-1 of the regulations substantially related to exempt purposes in determining whether there is a substantial relationship between the business activities in question and the accomplishment of m’s exempt purposes it is necessary to understand m’s tax-exempt purposes m’s purposes include promoting practices conducive to the efficient conduct of the business of its members in b including the development and maintenance of standard documentation for b practice and informing members of legislative and administrative developments affecting the b industry as a means of accomplishing its purposes m obtains d on behaif of its members which cover c laws and bilateral multibranch transactions these d enable members to reduce their f and the capital required to support their businesses q provides access to the d legal memoranda on several jurisdictions and a library compilation of relevant c legislation according to louisiana credit_union league supra two factual elements are critical to finding the necessary substantial relationship between q and m’s purposes the unique nature of q vis-a-vis m’s purposes and the capacity in which benefits are received by m’s members m’s activities in connection with the sale of q satisfy the uniqueness test because there is no alternative service similar to q available and q will be available only to m’s members and will not be distributed to the public in a commercial manner q is a unique service because it is an exclusive on-line resource containing d and legal memoranda on c laws and various jurisdictions worldwide alternatives to q and the d are not available elsewhere because only m's members will receive access to q through a password- protected website maintained by m on behalf of p q will not be distributed to the public in a commercial manner q is an extension of m's efforts to promote the development and maintenance of sound f management practices and the efficient conduct of b transactions by its members in a new simple and efficient manner q enables members to determine more easily the status of c legislation the enforceability of c provisions and the extent the d can be used to reduce legal and f in b transactions because m is the only organization providing d to its members m's continuous review compilation and update of c legislation and the d for q are analogous to the compilation of the loose-leaf library service in louisiana credit_union leaque supra or the compilation of the landlord manual and sale of real_estate lease forms in texas apartment ass’n supra and unique to m’s exempt purposes the d and q are distinguishable from the standard commercially-available legal forms sold by the bar association in revrul_78_51 supra in evaluating the relationship between q and the purposes of m the capacity in which benefits are received by m’s members is important for a substantial relationship to exist any direct benefits flowing from q must inure to the members of m in their capacities as members because q serves the common business_interest of m’s members and because the benefits resulting from it accrue to the members in their membership roles a substantial relationship exists between q and m’s exempt_purpose the benefits received by members will not be directly proportional to the membership dues paid and the activities will not be those commonly provided by for-profit organizations although m will charge its members a fee to access q the fee will be based upon the type of membership in m and not upon the frequency of use or amount of benefit received from using q this is not an instance of m providing individualized advice or services tailored to the specific needs of individual members as was the case in revrul_66_338 and revrul_73_386 supra in revrul_73_386 for instance an individual member could request the organization to obtain job injury histories on that member’s perspective employees thus the organization was performing a particular service for an individual member in the day-to-day operation of its business in contrast q is not tailored to the specific needs of each subscribing member q provides an additional resource to the online access of the text of the d annual updates and status of c legislation the members already have simply as part of their membership benefits all members subscribing to q will have access to the same materials regardless of the fee paid q will not be providing members with legal advice or particularized services members using q would still need to analyze independently whether a particular d applies to their individual transactions therefore q does not provide m's members with individualized service at an economy or convenience the benefits of q are not proportionate to the fees paid_by m's members and the service is not commercially available elsewhere accordingly m's activities in connection with q are unique in promoting the efficient conduct of business in the b industry and are substantially related to m’s exempt purposes the provision of the d and q to m’s members is distinguishable from the activities described in revrul_67_182 supra n that ruling the organization operated as a cooperative arrangement among a limited group of industry members to share material among themselves in m’s case m obtains the d itself for the benefit of all its members unlike the closed group described in revrul_67_182 m’s membership rolls are open to any entity dealing in b m has more than x members the services described in revrul_69_106 supra appear similar at first glance to m’s d services and q the organization in revrul_69_106 was formed by a group of manufacturers to carry on research on development projects agreed upon by a committee of the membership the ruling concludes that a research organization must make the results of its research available to all members of an industry in order to be exempt under sec_501 of the code however the facts in the ruling are distinguishable from the facts concerning m m is not a research organization and does not carry out research projects at the behest and for the benefit of individual members or subgroups of members rather m secures d from private attorneys worldwide the d are valuable to the entire b industry not just to certain members m makes the d available to all members as a member benefit q merely provides enhanced access to d and other information that is already available to m’s members through their membership based on the foregoing m’s involvement in p which entails providing q to m’s members is related to m’s exempt purposes therefore the income derived by m from p will not be deemed income derived from unrelated_trade_or_business within the meaning of sec_512 of the code additionally m’s activities with respect to q and consequently the income m derives from p will not jeopardize m’s exemption under sec_501 conclusion accordingly based on the information submitted we rule as follows m’s share of net_revenues from p will not be characterized as unrelated_business_taxable_income within the meaning of sec_512 of the code 2005060k8 m’s involvement in p including the provision of q to m’s members and m’s receipt of a share of p’s net_revenues will not jeopardize m’s exemption as an organization described in sec_501 c of the code these rulings are made on the understanding that there will be no material changes in the facts upon which they are based except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to m’s authorized representative a copy of this letter should be kept in m’s permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely joseph chasin manager exempt_organizations technical group
